The first above proceeding, pursuant to section 330 of the Election Law, is to invalidate petitions designating Leo F. MeGinity as a candidate of the Conservative party for the position of Member of the Assembly, 13th Assembly District, Nassau County, in the primary election to be held on June 18, 1968. The appeal is by James M. Marrin, a respondent in the proceeding, from a judgment of the Supreme Court, Nassau County, entered June 3, 1968, which granted the application. The second above proceeding, pursuant to section 330 of the Election Law, is to invalidate petitions designating Richard E. Edstrom as a candidate of the Conservative party for the position of Member of the Assembly, 15th Assembly District, Nassau County, in the primary election to be held on June 18,1968. The appeal is by James M. Marrin, a respondent in the proceeding, from a judgment of the Supreme Court, Nassau County, entered June 3, 1968, which granted the application. Judgments affirmed, without costs. No opinion. Leave is granted to appellant to appeal to the Court of Appeals in both cases. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.